Citation Nr: 1823846	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  17-00 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic disability to account for pain in groin area.

2.  Entitlement to an initial rating in excess of 30 percent for impairment of rectal sphincter control.

3.  Entitlement to a rating in excess of 40 percent for benign prostatic hypertrophy.

4.  Entitlement to an increased (compensable) rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to May 1985, and from July 2004 to December 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2015 rating decision in which the RO granted the Veteran's claim for service connection for impairment of rectal sphincter control (claimed as uncontrolled bowel movements), assigning an initial rating of 30 percent and an effective date of April 28, 2015 (the date of the filing of the informal claim for service connection).  At that time, the RO also  denied the Veteran's claims for service connection for chronic disability to account for pain in groin area, and for increased ratings for erectile dysfunction and benign prostatic hypertrophy (claimed as urination frequency, bladder leakages, and pain when urinating).  In September 2015, the Veteran filed a notice of disagreement (NOD) with these denials as well as with the initial rating assigned for his service-connected rectal sphincter disability.  A statement of the case (SOC) was issued in November 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2016.

As the Veteran disagreed with the initial rating assigned following the award of service connection for impairment of rectal sphincter control, the Board has characterized that claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In July 2017, the Veteran filed a motion to advance this appeal on the Board's docket.  In August 2017, the Deputy Vice Chairman of the Board denied the Veteran's motion, pursuant to 38 U.S.C. § 7107(a) (2012) and 38 C.F.R. § 20.900(c) (2017).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDING OF FACT

In November 2017, prior to the promulgation of an appellate decision, the Veteran withdrew his pending appeal for service connection for chronic disability to account for pain in groin area, for a higher initial rating for impairment of rectal sphincter control, and for increased ratings for benign prostatic hypertrophy and erectile dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claims for service connection for chronic disability to account for pain in groin area, for a higher initial rating for impairment of rectal sphincter control, and for increased ratings for benign prostatic hypertrophy and erectile dysfunction are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, in a November 2017 correspondence, the Veteran withdrew his pending appeal for service connection for chronic disability to account for pain in groin area, for a higher initial rating for impairment of rectal sphincter control, and for increased ratings for benign prostatic hypertrophy and erectile dysfunction.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and it must be dismissed.


ORDER

The appeal is dismissed.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


